DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 5/29/19. Claims 1 through 7 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 5/29/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: “on condition” in Line 11 should be corrected to --when-- in order to better positivity claim the contingency.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: “on condition” in Line 29 should be corrected to --when-- in order to better positivity claim the contingency.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “drive/reverse” and “reverse/drive” should be corrected to --drive to reverse-- and --reverse to drive--, respectively.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“detection section…” in claim 1.
“control section…” in claims 1-5 and 7.
“speed detecting section…,” “shift-position detecting section…,” “acceleration-
request detecting section…,” and “torque detecting section…” in claim 2.
“mode detection section…” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for “detection section…,” speed detecting section…,” “shift-position detecting section…,” “acceleration- request detecting section…,” and “torque detecting section…” are found in specification Page 6 Line 29 – Page 7 Line 34 as various sensors. Support for “control section…” is found in specification Page 12 Line 25 – Page 13 Line 21 as a vehicle Electronic Control Unit (ECU). Support for “mode detection section…” is found in Specification Page 22 Line 22-30 as a sensor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the time of acceleration" in Lines 8 and 9.  There is insufficient antecedent basis for these limitations in the claim. 
Claim 1 recites the limitation “the basis of detection” in Line 10.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation “a rate of increase set in advance…” starting in Line 9. It is unclear when the vehicle speed and drive torque values were taken (i.e., immediately before, the sometime prior the same 24 hours, etc.).
Claim 2 recites the limitation “the threshold” in Line 30.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitations: “the basis” and “the traveling mode” both in Lines 8 and 9. The examiner notes that while “a plurality of traveling modes” is claimed in claim 3, it is distinct from the above limitations. There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation “the condition.” This limitation does not specify if it is referring to the condition in claim 1 or claim 2.
Claim 5 recites the limitation “the condition.” This limitation does not specify if it is referring to the condition in claim 1 or claim 2. 
Claim 6 recites the limitations: "the plurality of travel modes" in Lines 27 and 28. There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation "the degree" in Line 32. There is insufficient antecedent basis for these limitations in the claim.
The term "degree of moderation" in claim 7 is a relative term which renders the claim indefinite.  The term “degree of moderation" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 4 is rejected for depending upon previously rejected claims.


Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claim objection(s) set forth in this Office action.
The closest prior art is as follow:
Tabata et al. (US 7566288) teaches:
A vehicle control apparatus comprising (Abstract):
   a detection section configured to detect vehicle information including a vehicle speed (Figure 4, i.e. “vehicle speed sensor”) of a vehicle driven by an electric motor and drive torque  (Col. 29 Lines 48-54) of the electric motor (Abstract; Col. 11 Lines 30-32); and
   a control section configured to moderate a rate of increase in the drive torque at the time of acceleration… (Abstract; Col. 6 Lines 54-64; Col. 49 Lines 15-27)
but does not teach … with respect to a rate of increase set in advance on the basis of a detection result of the detection section on condition that the vehicle speed of the vehicle is less than or equal to a predetermined speed and the drive torque is greater than or equal to a predetermined threshold, of claim 1. 
Similarly, Morisawa et al. (US 6205379) teaches a controller for controlling a hybrid front-and-rear-drive automotive vehicle including a front wheel and a rear wheel an engine, an electric generator operated by the engine, and an electric motor operable with an electric energy generated by the electric generator, (Abstract) but does not teach …with respect to a rate of increase set in advance on the basis of a detection result of the detection section on condition that the vehicle speed of the vehicle is less than or equal to a predetermined speed and the drive torque is greater than or equal to a predetermined threshold, of claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/26/2021